internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-125468-00 date date legend date date date decedent estate wife dear this responds to a letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code decedent died on date survived by wife and three children decedent’s estate included a residence that had been decedent’s separate_property with respect to this residence the fourth article of decedent’s will provides as follows fourth i give to my wife a life_estate in the real_property consisting of the dwelling house and area immediately surrounding the same now occupied by my wife and myself situated on with remainder over to the trustees of the trust mentioned below to be disposed of at the death of my wife as a part of the trust estate mentioned below the eighth article of decedent’s will provides in pertinent part as follows i authorize my executor to mortgage lease or sell the whole or any part of my estate with or without notice at public or private sale upon such terms and conditions as my executor may deem just subject only to such confirmation of court as may be required_by_law plr-125468-00 on date the estate sold the residence you represent that the proceeds of the sale were placed into an interest-bearing account in the estate’s name where they remain as of this date you further represent that the estate is still open and that no funds have been distributed finally you represent that upon distribution the proceeds from the sale of the residence will be placed into a separate interest-bearing account in which the wife has a qualifying_income_interest_for_life under sec_2056 the executors of the estate retained an accounting firm to prepare the form_706 on its behalf the accounting firm had prepared the tax returns of decedent and wife for more than thirty years the accounting firm prepared the form_706 and the estate timely filed the form_706 on date shortly after the form_706 was filed the estate’s attorney reviewed the form_706 and discovered that the estate had failed to make the qtip_election under sec_2056 on the form_706 law and analysis sec_2001 provides that a tax is hereby imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under this section with respect to such interest sec_2056 provides that in the case of qualified_terminable_interest_property -- i for purposes of subsection a such property shall be treated as passing to the surviving_spouse and ii for purposes of paragraph a no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 provides that in general the term qualified_terminable_interest_property means property -- i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under this paragraph applies sec_2056 provides in pertinent part that the surviving_spouse has a qualifying_income_interest_for_life if -- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct plr-125468-00 interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under this paragraph with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date under sec_301_9100-1 of the procedure and administration regulations the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301 b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-125468-00 sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief in this case based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied consequently an extension of time for making the qtip_election under sec_2056 is granted until days from the date of this letter except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to whether any of the assets held or distributed by the estate are eligible for qtip treatment under sec_2056 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely by paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
